Citation Nr: 1718316	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  14-28 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for recurrent dislocation of the right patella.

2.  Entitlement to a rating in excess of 30 percent for recurrent dislocation of the left patella.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for additional disability caused by VA treatment from December 12, 2002 to December 14, 2002 at the Phoenix VA Medical Center (VAMC). 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to July 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In February, 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for right and left knee disabilities and compensation under 38 U.S.C.A. § 1151 for additional disability caused by VA treatment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic cervical spine disability, currently diagnosed as cervical degenerative disc disease, was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 



CONCLUSION OF LAW

A chronic cervical spine disability was not incurred in or aggravated by active military service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for a cervical spine disability as it was incurred secondary to service-connected bilateral knee patellar dislocations.  The Veteran testified in February 2017 that his service-connected knee dislocations and instability resulted in falls and an altered gait that caused a cervical spine disability.  The Veteran also testified that he believed there was a neurological connection between his cervical spine and knee pain.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, the Board finds that the record establishes a current disability.  VA treatment records document reports of neck pain since September 2010.  The Veteran was also diagnosed with cervical degenerative disc disease at the May 2011 VA examination.

Although the Veteran clearly has a cervical spine disability, the Board finds that the competent medical evidence of record does not demonstrate a relationship between the cervical spine condition and the service-connected bilateral knee disabilities.  None of the Veteran's treating physicians have identified a nexus between the Veteran's cervical and knee disorders.  In fact, review of his VA Medical Center (VAMC) clinical records shows his lower extremity weakness, neurological impairment, and history of falls since 2008 are due to nonservice-connected lumbar stenosis.  The Veteran began to complain of occasional problems with falls at the VAMC in April 2008, at which time he also reported chronic low back pain.  In May 2014, the Veteran's VAMC physical therapist attributed the Veteran's history of multiple falls due to sudden lower extremity weakness and decreased sensation to nonservice-connected lumbar stenosis.  The Veteran did not report experiencing any cervical pain at his physical therapy sessions and has consistently denied experiencing any specific trauma to the cervical spine.  Medical records dating from the 1960s note the presence of buckling and instability of the knees, but the most recent VA examination of the knees dated in May 2014 found the knee joints were stable with full strength and no dislocations.  A May 2011 VA examiner also described the Veteran's service-connected knee conditions as stable since the 1980s with no patellar dislocations.  The competent medical evidence therefore establishes that the Veteran's lower extremity weakness, sensory loss, and falls are the result of nonservice-connected lumbar stenosis.   

The record also contains a VA medical opinion weighing against service connection on a secondary basis.  After reviewing the claims file and physically examining the Veteran in May 2011, a VA examiner issued an opinion against secondary service connection, finding that the Veteran's cervical spine disability was not aggravated by the service-connected knee disabilities, nor was there any logical connection or relationship between the Veteran's cervical spine and knee disorders.  The examiner noted that the Veteran's knee conditions were essentially stable since 1980 with no patellar dislocations and the Veteran was able to maintain a very active physical lifestyle.  In an October 2011 addendum medical opinion the VA examiner further stated that "[t]here is no evidence the [V]eteran had any injury or any relationship" connecting the cervical spine and knee conditions.  These opinions, addressing both secondary causation and aggravation, were rendered following complete review of the claims file and are well-supported with reference to specific evidence in the claims file, including the Veteran's reported history.  They are therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of disability, but his opinion as to the cause of his conditions simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed cervical spine disability) falls outside the realm of common knowledge of a lay person.  Jandreau at 1377.  Thus, while the Veteran contends that his cervical spine disability is related to falls, lower extremity weakness with an altered gait, and/or neurological damage associated with his knee conditions, the Board concludes that the Veteran's lay statements are outweighed by the competent medical evidence of record which weighs against service connection for a cervical spine disability on a secondary basis.   

As a final matter, the Board must also consider whether service connection is warranted for the cervical spine disability as directly due to service.  In this case, there is no competent evidence of a link between the Veteran's cervical spine condition and service.  Service treatment records are completely negative for any evidence of complaints or treatment related to the cervical spine or neck.  The Veteran's neck was normal at a special orthopedic examination performed in connection with Medical Board proceedings in September 1962 and upon separation examination in May 1963.  Post-service treatment records also do not document any complaints of neck pain or findings until September 2010, when the Veteran reported a history of intermittent cervical pain at the Prescott VAMC.  The absence of lay or medical evidence of the claimed disability for many years after service is a factor weighing against the Veteran's claim for service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's cervical spine condition and service.  The Veteran has also not reported a continuity of symptoms since active duty.  

In sum, the record shows that the first evidence of the Veteran's claimed disability was more than 40 years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's cervical spine condition was incurred secondary to a service-connected disability or directly due to active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's cervical spine disability and a service-connected disability or active duty service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected bilateral knee disabilities, is denied.


REMAND

The Board finds that a remand is necessary with respect to the other issues on appeal to ensure compliance with the duty to assist.  Regarding the increased rating claims, new VA examinations are required to determine the severity of the service-connected right and left knee disorders.  The Veteran's knees were last examined by VA three years ago in May 2014.  The Veteran testified in February 2017 that his knee conditions have worsened and an updated VA examination is therefore required.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Board also notes that the standards for adequate joint examinations were recently revised following Court of Appeals for Veterans Claims' (Court's) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  Any examination of the Veteran's knees conducted pursuant to this remand must comply with Correia. 

The Board also finds that an additional medical opinion is necessary regarding the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability incurred due to VA treatment.  On December 12, 2002, the Veteran underwent a repair of an abdominal aortic aneurysm (AAA) at the Phoenix VAMC.  Almost immediately after surgery, he sustained an inferior myocardial infarction (MI) with ST elevation and acute hypotension.  The Veteran was treated conservatively due to the recent arterial incision and a hypotensive state, i.e. the presence of cardiogenic shock.  Two days elapsed before the Veteran was transferred to a private facility, Good Samaritan Regional Medical Center (Good Samaritan), due to the unavailability of cardiac catheterization at the VAMC and a lack of beds in the intensive care units of various private hospitals.  The Veteran contends that he incurred an additional heart disability due to VA's failure to provide appropriate and timely treatment and such failure was negligence.  

The claims file was provided to a VA examiner for a medical opinion in December 2011.  After conducting a physical examination of the Veteran and reviewing the claims file, the examiner issued a well-supported opinion concluding that the post-operative MI was a foreseeable and known complication of AAA repair surgery.  The examiner also found that the Veteran was informed of the possibility of a MI and consented to the surgery.  The treatment provided by VA in response to the MI was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.  However, the medical opinion and record as a whole are not clear on whether the Veteran incurred any additional disability as a result of the VA treatment of his MI.  The examiner observed that an immediate post-MI echocardiogram in December 2002 and present day echocardiogram (dated December 27, 2011) are functionally identical with no worsening of the heart function.  The Board finds that an additional medical opinion is necessary to determine whether the Veteran incurred an additional cardiac disability due to the two days that elapsed between his MI and cardiac catheterization, angioplasty, and stenting of the right coronary artery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.

The examination must include range of motion studies of the knees.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The knees must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, supra.

The examiner should further address whether, and if so to what extent, there is ankylosis of either knee.  The examiner should also provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the right and left knee disabilities.  

The complete bases for all medical opinions must be provided.

2.  Provide the claims file to a VA examiner with the appropriate expertise to render a medical opinion in this case.  After reviewing the complete claims file (including the history detailed above and the December 2011 VA examination report), the examiner should answer the following questions:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran incurred any additional disability due to VA surgical and a post-MI treatment at the Phoenix VAMC from December 12, 2002 to December 14, 2002?  

The examiner should determine whether the Veteran incurred a cardiac disability in addition to the MI due to the two days that passed before he was provided a cardiac catheterization, angioplasty, and stenting of the right coronary artery.
 
b)  If the Veteran incurred an additional disability due to VA treatment, the examiner should determine whether the proximate cause of the additional disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; OR (2) an event not reasonably foreseeable.  The examiner should specifically address the Veteran's contentions (listed below).

The Veteran has identified several instances of fault on the part of VA in treating his December 12, 2002 MI.  He contends that VA was negligent by:

(1)  Failing to ensure a cardiac catheterization laboratory would be available prior to his surgery in the event he experienced a MI; 

(2)  Delaying his transfer to a private facility until December 14, 2002.  The Veteran and his wife contend that it was only through their actions and a family friend that a transfer to Good Samaritan was arranged and a  catheterization eventually performed; and, 

(3) During the AAA repair, a cordis line and catheter were improperly placed leading to a blood clot in the right coronary artery and MI.  

A complete rationale must be provided for all stated opinions and the examiner must address the Veteran's contentions. 

3.  After completion of the foregoing, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


